PER CURIAM.
Sua sponte, we consolidate these two appeals, which emanate from the same lower court proceeding. We affirm the lower court’s orders in all respects except that portion of the order dated June 2, 2005, awarding attorney’s fees to Appel-lees, Carl and Julie Schlick. Because the attorney’s fee award was based on a joint proposal for settlement that did not state the amount attributable to each offering party, the proposal was defective and the fee award erroneous. Lamb v. Matetzschk, 906 So.2d 1037, 1042 (Fla.2005); D.A.B. Constructors, Inc. v. Oliver, 914 So.2d 462 (Fla. 5th DCA 2005).
AFFIRMED IN PART; REVERSED IN PART.
SHARP, W., TORPY and LAWSON, JJ., concur.